DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 06 June 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite where the release layer or metal layer “is formed into an amorphous layer” and this phrase renders the claims indefinite as “formed into” appears to indicate where the release layer and metal layer are converted into an amorphous layer and applicant appears to be reciting both the intermediate material of a release layer and a metal layer simultaneously with a final product of “an amorphous layer”.  Further, claim 3 is rendered further indefinite as it is unclear if the amorphous layer recited in claim 3 is the same as that of claim 1.  It is suggested that applicant consider “is amorphous” based on the 2nd full paragraph of p.2 of the originally filed specification for the objected to phrases of claims 1 and 3 to overcome this rejection.  Claims 2 and 4-14 are included in this rejection as they depend upon a rejected claim.
Claims 5-6 recite “wherein a ratio of an alloy comprising nickel is higher than a ratio of an oxide of the alloy on one surface of the release layer, and a ratio of an oxide of an alloy is higher than a ratio of the alloy on another surface of the release layer” and is considered indefinite as the recited ratio does not appear to be define this relationship to the composite copper foil (i.e. is the nickel referencing the nickel content of the release layer or another material?).  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (CN107475698 – machine translation).
Considering claim 1, Du teaches a laminated copper foil (abstract) comprising a carrier foil (Paragraph 24), a peeling layer (i.e. a release layer) comprising an amorphous alloy layer of Ni-Cr-B-P (e.g. comprising a ternary alloy including nickel), and an ultrathin copper foil in that order (abstract).  As such, Du anticipates that which is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2007/0212566 – cited by applicant).
Considering claim 1, Sato teaches a composite copper foil of a support metal layer, a release layer, and thin copper layer thereon (abstract).  The release layer comprises an alloy of W or Mo as well as Ni (Claim 3).  Sato does not specify the release layer as amorphous.  
However, Sato teaches where the release layer is formed by from a bath comprising tungstic acid or molybdic acid compound(s) in a range of 0.1-10 g/L and preferably 0.5-2 g/L and the iron family compound (i.e. Ni) in a range of 0.6-60 g/L and preferably 3-12 g/L at a pH of 2-8 and preferably 4-7 at a temperature of 5-70 ˚C and preferably 10-50 ˚C with a current density of 0.2-10 A/dm2 and preferably 0.5-5 A/dm2 (Paragraph 12).  These conditions are substantially identical to those which applicant discloses as forming the claimed release layer on pp.13-14 of the originally filed specification.  As such, one would reasonable expect the release layer of Sato to be an amorphous structure as substantially identical materials treated in a substantially identical manner are expected to possess the same properties, absent an objective showing.  See MPEP 2112.
While not teaching a singular example of the instantly claimed composite foil, this would have been obvious to one of ordinary skill in the art in view of the teachings of Sato as this is considered a conventionally known laminate of materials conventionally known to be used in composite foils for the production of printed wiring boards and one would have had a reasonable expectation of success.
Considering claim 4, Sato teaches where the release layer comprises Mo or W (Claim 3).
Considering claim 5, Sato teaches where one surface of the release layer is formed mainly of the alloy and the other surface is formed mainly of a metal oxide containing W or Mo (Paragraph 7).  As Sato also discloses where the alloy comprises Ni (Claim 3) this is considered to optionally teach where one surface would possess a greater amount of Ni and a lesser amount of O and where the opposing surface would possess a greater amount of O and a lesser amount of Ni due to the teachings of the surfaces being “mainly” the disclosed material. 
Considering claims 6-7, as outlined above, Sato teaches a substantially identical release layer as that which is claimed and disclosed.  While not expressly teaching the claimed ratio of oxide being substantially constant (within the about 15% as defined by applicant on p.7 of the originally filed specification) or the claimed GIXRD or TEM properties, one would reasonable expect this property to be present as substantially identical materials treated in a substantially identical manner are expected to possess the same properties, absent an objective showing.  See MPEP 2112.
Considering claim 9, Sato teaches the where the alloy comprises W and Ni or Mo and Ni (Claim 3) and therefore this is considered to render obvious the combination of W, Mo, and Ni as claimed.
Considering claim 10, Sato does not expressly teach the claimed Ni, Mo, and W content.  However, as outlined above, Sato teaches a substantially identical release layer as that which is claimed and disclosed with a thickness of 0.005-0.5 µm (Paragraph 12).  The conditions of Sato are substantially identical to those which applicant discloses as forming the claimed release layer on pp.13-14 of the originally filed specification and applicant discloses where the thickness of the release layer may be from 5-50 nm (specification p.8, 3rd full paragraph) overlapping that which is disclosed by Sato.  As such, one would reasonable expect the content of Ni, Mo, and W to overlap that which is claimed, absent an objective showing.  See MPEP 2112 and 2144.05.
Considering claims 13-14, Sato teaches where the composite foil is further laminated to a resin base material optionally of polyimide, epoxy, maleimide, triazine, polyphenylene ether, or polybutadiene (Paragraph 17).

Claims 1-3, 5-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2002/0004123) in view of Du et al. (CN107475698 – machine translation).
Considering claim 1, Yamamoto teaches a laminate of a copper foil for manufacturing a printed wiring board (abstract).  Figure 1 (reproduced below) depicts a carrier, a nickel layer for forming a resistor circuit, and a copper foil in that order (Paragraph 11; Figure 1).  Yamamoto teaches where a peelable layer (i.e. a release layer), such as a metal layer, organic layer, or inorganic layer, may be provided between as an interface layer between the carrier and nickel layer for forming a resistor circuit (Paragraph 114).  The outermost copper foil of Yamamoto is considered to be the instantly claimed “ultra-thin” copper layer as no particular thickness of a foil is claimed and applicant states on the 3rd full paragraph of p.9 of the originally filed specification that the thickness is not particularly limited.  See MPEP 2111.01.  However, Yamamoto does not teach the claimed amorphous nickel alloy.

    PNG
    media_image1.png
    407
    689
    media_image1.png
    Greyscale

In a related field of endeavor, Du teaches a laminated copper foil (abstract) comprising a carrier foil (Paragraph 24), a peeling layer (i.e. a release layer) comprising an amorphous alloy layer of Ni-Cr-B-P (e.g. comprising a ternary alloy including nickel), and an ultrathin copper foil in that order (abstract).  Du teaches where peeling layers of organics, inorganics, and metals are known, and that an uneven peeling layer forms unstable adhesive strength between the carrier and ultra-thin copper foil (Paragraph 5).  To overcome this, Du teaches the use of the Ni-Cr-B-P amorphous alloy for the peeling layer and where this displays stable peeling resistance and good peelability (Paragraph 8).
As both Yamamoto and Du teach laminates of copper foils they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Yamamoto and to substitute the amorphous alloy peeling layer taught by Du as this is known to display stable peeling resistance and good peelability and one would have had a reasonable expectation of success.
Considering claim 2-3, Yamamoto teaches the inclusion of the metal layer for forming a resistor circuit between the release and copper foil layers (Paragraph 14) and where it comprises Ni (Paragraph 15) and where the layer is preferably amorphous (Paragraph 19).
Considering claims 5-7, due to indefiniteness as outlined above and as modified Yamamoto teaches a substantially identical laminate of carrier, amorphous Ni, and ultra-thin copper foil as that which is claimed.  As such, one would reasonably expect the laminate of modified Yamamoto to possess the claimed ratio of Ni and oxide, absent an objective showing.  Further, the amorphous Ni-alloy taught by Du is substantially identical to that which is claimed and therefore one would reasonably expect said alloy to possess the claimed GIXRD or TEM properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  
Considering claim 11, Yamamoto teaches where the nickel alloy layer comprises Ni, P, and/or S (Paragraphs 17 and 19).
Considering claim 12, Yamamoto does not specify the Ni content of the metal layer for forming the resistor circuit.  However, Yamamoto teaches where the layer may be about 0.01-1 µm (Paragraph 15) and where the alloy may comprise 10% or more phosphorus (Paragraph 19).  This thickness and composition overlap that which applicant discloses on p.10 of the originally filed specification as providing the claimed Ni content.  As such, one would expect the Ni content of Yamamoto to overlap that which is claimed, absent an objective showing.  See MPEP 2112.01.
Considering claim 13, Yamamoto teaches where the laminate may be bonded to a resin substrate (Paragraph 23).

 Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2002/0004123) in view of Sato (US 2007/0212566 – cited by applicant).
Considering claim 1, Yamamoto teaches a laminate of a copper foil for manufacturing a printed wiring board (abstract).  Figure 1 (reproduced above) depicts a carrier, a nickel layer for forming a resistor circuit, and a copper foil in that order (Paragraph 11; Figure 1).  Yamamoto teaches where a peelable layer (i.e. a release layer), such as a metal layer, organic layer, or inorganic layer, may be provided between as an interface layer between the carrier and nickel layer for forming a resistor circuit (Paragraph 114).  The outermost copper foil of Yamamoto is considered to be the instantly claimed “ultra-thin” copper layer as no particular thickness of a foil is claimed and applicant states on the 3rd full paragraph of p.9 of the originally filed specification that the thickness is not particularly limited.  See MPEP 2111.01.  However, Yamamoto does not teach the claimed amorphous nickel alloy.
In a related field of endeavor, Sato teaches a composite copper foil of a support metal layer, a release layer, and thin copper layer thereon (abstract).  The release layer comprises an alloy of W or Mo as well as Ni (Claim 3).  Sato does not specify the release layer as amorphous.  
However, Sato teaches where the release layer is formed by from a bath comprising tungstic acid or molybdic acid compound(s) in a range of 0.1-10 g/L and preferably 0.5-2 g/L and the iron family compound (i.e. Ni) in a range of 0.6-60 g/L and preferably 3-12 g/L at a pH of 2-8 and preferably 4-7 at a temperature of 5-70 ˚C and preferably 10-50 ˚C with a current density of 0.2-10 A/dm2 and preferably 0.5-5 A/dm2 (Paragraph 12).  These conditions are substantially identical to those which applicant discloses as forming the claimed release layer on pp.13-14 of the originally filed specification.  As such, one would reasonable expect the release layer of Sato to be an amorphous structure as substantially identical materials treated in a substantially identical manner are expected to possess the same properties, absent an objective showing.  See MPEP 2112.
As both Yamamoto and Sato teach composite copper foils for printed circuits they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the peeling layer of Yamamoto and to substitute the peeling layer taught by Sato as this is known to prevent the diffusion of copper atoms between the copper layers and to prevent adverse workability (Sato Paragraphs 8-9) and one would have had a reasonable expectation of success. 
Considering claim 2-3, Yamamoto teaches the inclusion of the metal layer for forming a resistor circuit between the release and copper foil layers (Paragraph 14) and where it comprises Ni (Paragraph 15) and where the layer is preferably amorphous (Paragraph 19).
Considering claim 4, Sato teaches where the release layer comprises Mo or W (Claim 3).
Considering claim 5, Sato teaches where one surface of the release layer is formed mainly of the alloy and the other surface is formed mainly of a metal oxide containing W or Mo (Paragraph 7).  As Sato also discloses where the alloy comprises Ni (Claim 3) this is considered to optionally teach where one surface would possess a greater amount of Ni and a lesser amount of O and where the opposing surface would possess a greater amount of O and a lesser amount of Ni due to the teachings of the surfaces being “mainly” the disclosed material. 
Considering claims 6-7, as outlined above, Sato teaches a substantially identical release layer as that which is claimed and disclosed.  While not expressly teaching the claimed ratio of oxide being substantially constant (within the about 15% as defined by applicant on p.7 of the originally filed specification) or the claimed GIXRD or TEM properties, one would reasonable expect this property to be present as substantially identical materials treated in a substantially identical manner are expected to possess the same properties, absent an objective showing.  See MPEP 2112.
Considering claim 8, Sato teaches where the thickness of the release layer generally is 0.005-0.5 µm (Paragraph 12) and Yamamoto teaches where the thickness of the metal layer for forming the resistor circuit may be about 0.01-1 µm (Paragraph 15).  The ratio of these two thicknesses overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 9, Sato teaches the where the alloy comprises W and Ni or Mo and Ni (Claim 3) and therefore this is considered to render obvious the combination of W, Mo, and Ni as claimed.
Considering claim 10, Sato does not expressly teach the claimed Ni, Mo, and W content.  However, as outlined above, Sato teaches a substantially identical release layer as that which is claimed and disclosed with a thickness of 0.005-0.5 µm (Paragraph 12).  The conditions of Sato are substantially identical to those which applicant discloses as forming the claimed release layer on pp.13-14 of the originally filed specification and applicant discloses where the thickness of the release layer may be from 5-50 nm (specification p.8, 3rd full paragraph) overlapping that which is disclosed by Sato.  As such, one would reasonable expect the content of Ni, Mo, and W to overlap that which is claimed, absent an objective showing.  See MPEP 2112 and 2144.05.
Considering claim 11, Yamamoto teaches where the nickel alloy layer comprises Ni, P, and/or S (Paragraphs 17 and 19).
Considering claim 12, Yamamoto does not specify the Ni content of the metal layer for forming the resistor circuit.  However, Yamamoto teaches where the layer may be about 0.01-1 µm (Paragraph 15) and where the alloy may comprise 10% or more phosphorus (Paragraph 19).  This thickness and composition overlap that which applicant discloses on p.10 of the originally filed specification as providing the claimed Ni content.  As such, one would expect the Ni content of Yamamoto to overlap that which is claimed, absent an objective showing.  See MPEP 2112.01.
Considering claims 13-14, Sato teaches where the composite foil is further laminated to a resin base material optionally of polyimide, epoxy, maleimide, triazine, polyphenylene ether, or polybutadiene (Paragraph 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kundinger et al. (US 4,675,246) teaches laminates of copper and amorphous nickel.  Man et al. (US 2002/0160222) teaches CoWP amorphous barrier layers.  Cho et al. (US 2015/0156887) teaches amorphous alloy films for printed wiring boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784